          Case 4:20-cv-05640-YGR Document 418 Filed 04/09/21 Page 1 of 4



 1

 2 KAREN HOFFMAN LENT (admitted pro hac vice)
   EVAN R. KREINER (admitted pro hac vice)
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   One Manhattan West
 4 New York, NY 10001
   Telephone: (212) 735-3000
 5 Facsimile: (212) 735-2000
   Email: karen.lent@skadden.com
 6 Email: evan.kreiner@skadden.com

 7
   Michelle Lowery (302882)
 8 mslowery@mwe.com
   MCDERMOTT WILL & EMERY LLP
 9 2049 Century Park East
   Suite 3200
10 Los Angeles, CA 90067-3206
   Telephone: +1 310 277 4110
11 Facsimile: +1 310 277 4730

12 ATTORNEYS FOR DEFENDANT
   APPLE, INC.
13

14
                                     UNITED STATES DISTRICT COURT
15
                             IN THE NORTHERN DISTRICT OF CALIFORNIA
16
                                               OAKLAND DIVISION
17
     EPIC GAMES, INC.,                                         Case No. 4:20-cv-05640-YGR-TSH
18
                          Plaintiff, Counter-defendant,        ORDER GRANTING JOINT
19                                                             STIPULATION AND
                              v.                               [PROPOSED] ORDER FOR
20
                                                               EXPEDITED BRIEFING SCHEDULE
     APPLE INC.,                                               AND HEARING REGARDING APPLE’S
21
                                                               MOTION FOR PRE-TRIAL
                          Defendant, Counterclaimant.
22                                                             SANCTIONS
23                                                             *As Modified by the Court*
24                                                             Hon. Yvonne Gonzalez Rogers
25

26
27

28

     Joint Stipulation And [Proposed] Order For Expedited                             4:20-cv-05640-YGR-TSH
     Briefing Schedule and Hearing Regarding Apple’s Motion for Pre-Trial Sanctions
          Case 4:20-cv-05640-YGR Document 418 Filed 04/09/21 Page 2 of 4



 1       JOINT STIPULATION FOR EXPEDITED BRIEFING SCHEDULE AND HEARING
                REGARDING APPLE’S MOTION FOR PRE-TRIAL SANCTIONS
 2

 3           Pursuant to Local Rule 6.1(b), Plaintiff Epic Games, Inc. (“Epic”) and Defendant Apple
 4 Inc. (“Apple”) (collectively, the “parties”) jointly submit this stipulation to expedite the briefing

 5 schedule regarding Apple’s Motion for Pre-Trial Sanctions Against Epic.

 6           The parties hereby agree to the following expedited briefing schedule regarding Apple’s
 7 Motion for Pre-Trial Sanctions:

 8               1. Apple will submit its motion and memorandum of authority by Friday, April 9,
 9                    2021, at 3:00 PM PST.
10               2. Epic will respond in opposition to Apple’s motion by Monday April 12, at 3:00 PM
11                    PST.
12           Due to the rapidly approaching trial date of May 3, 2021 and the unavailability of a third-
13 party witness Epic intends to call at trial for a deposition on any date other than April 16, 2021, the

14 parties respectfully request this Court conduct a hearing on this motion on Tuesday, April 13, at

15 2:00 p.m. or as soon thereafter as this matter may be heard.

16 IT IS SO STIPULATED

17

18

19

20

21 Dated: April 9, 2021                        Respectfully submitted,
22
                                                   /s/Karen Hoffman Lent
23
                                                   Karen Hoffman Lent (admitted pro hac vice)
24                                                 Evan R. Kreiner (admitted pro hac vice)
                                                   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
25                                                 One Manhattan West
                                                   New York, NY 10001
26                                                 Telephone: (212) 735-3000
                                                   Facsimile: (212) 735-2000
27                                                 Email: karen.lent@skadden.com
                                                   Email: evan.kreiner@skadden.com
28
                                                             2
     Joint Stipulation And [Proposed] Order For Expedited                             4:20-cv-05640-YGR-TSH
     Briefing Schedule and Hearing Regarding Apple’s Motion for Pre-Trial Sanctions
          Case 4:20-cv-05640-YGR Document 418 Filed 04/09/21 Page 3 of 4



 1
                                                   Michelle Lowery (302882)
 2                                                 mslowery@mwe.com
                                                   MCDERMOTT WILL & EMERY LLP
 3                                                 2049 Century Park East
                                                   Suite 3200
 4                                                 Los Angeles, CA 90067-3206
                                                   Telephone: +1 310 277 4110
 5                                                 Facsimile: +1 310 277 4730
 6
                                                   Attorneys for Defendant
 7                                                 Apple, Inc.
 8

 9

10
     DATED: April 9, 2021              Respectfully Submitted,
11

12                                                 /s/J. Wesley Earnhardt
13                                                 J. WESLEY EARNHARDT (pro hac vice)
                                                   wearnhardt@cravath.com
14                                                 CRAVATH, SWAINE & MOORE LLP
                                                   825 Eighth Avenue
15                                                 New York, New York 10019
                                                   Telephone: (212) 474-1000
16                                                 Facsimile: (212) 474-3700
17                                                 PAUL J. RIEHLE (SBN 115199)
                                                   paul.riehle@faegredrinker.com
18                                                 FAEGRE DRINKER BIDDLE & REATH LLP
                                                   Four Embarcadero Center, 27th Floor
19                                                 San Francisco, CA 94111
                                                   Telephone: (415) 591-7500
20                                                 Facsimile: (415) 591-7510
21
                                                   Attorneys for Plaintiff Epic Games, Inc.
22

23

24

25

26
27

28
                                                             3
     Joint Stipulation And [Proposed] Order For Expedited                              4:20-cv-05640-YGR-TSH
     Briefing Schedule and Hearing Regarding Apple’s Motion for Pre-Trial Sanctions
          Case 4:20-cv-05640-YGR Document 418 Filed 04/09/21 Page 4 of 4



 1

 2

 3           PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing on
 4 Apple’s motion will be held on April __, at 2021 at _____a.m./p.m. However, once the

 5 Court reads the briefing, a hearing will be set if necessary.

 6

 7

 8
           April 9, 2021
 9 DATED: ______________
                                                              YVONNE GONZALEZ ROGERS
10                                                           UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                             4
     Joint Stipulation And [Proposed] Order For Expedited                             4:20-cv-05640-YGR-TSH
     Briefing Schedule and Hearing Regarding Apple’s Motion for Pre-Trial Sanctions
